1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NICOLE ANN COYNE,

 8          Petitioner-Appellee,

 9 v.                                                                           NO. 29,579

10 DAVID BRENT OLSON,

11          Respondent-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Angela J. Jewell, District Judge

14 Paulette J. Hartman, LLC.
15 Paulette J. Hartman
16 Albuquerque, NM

17 for Appellee

18 David Brent Olson
19 Albuquerque, NM

20 Pro Se Appellant




21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.




6                                              _______________________________
7                                              JAMES J. WECHSLER, Judge

8 WE CONCUR:




 9 _______________________________
10 CELIA FOY CASTILLO, Judge




11 _______________________________
12 RODERICK T. KENNEDY, Judge




                                           2